AMENDMENT

TO

EMPLOYMENT AGREEMENT



(Thomas F. Connerty)



AMENDMENT, dated as of May 14, 2008, between NutriSystem, a Delaware corporation
(the "Company"), and Thomas F. Connerty (the "Employee").

RECITALS



WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, dated November 30, 2007 (the "Employment Agreement"), that sets forth
the terms and conditions of the Employee's employment with the Company;

WHEREAS, the Employee desires to reduce his position and responsibilities with
the Company as its Executive Vice President, Program Development and Chief
Marketing Officer so that he will be employed as a Marketing Advisor and to make
certain changes to the Employment Agreement to reflect the Employee's change in
position and responsibilities;

WHEREAS, the Company has agreed to the terms of the Employee's change in
position and responsibilities with the Company; and

WHEREAS, Section 16 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written amendment between the Employee
and the Company.

NOW, THEREFORE, the Company and the Employee, each intending to be legally bound
hereby, agree that the Employment Agreement shall be amended as follows:

Employment
. Section 2 of the Employment Agreement is hereby amended in its entirety to
read as follows:

"The Employee shall be employed as a Marketing Advisor and shall perform duties
consistent with this position as are assigned by the Company's most senior
marketing officer or the Chief Executive Officer, including responsibility for
providing marketing support for the Company's television advertising campaigns.
The Employee shall report directly to the Company's most senior marketing
officer and shall not be an executive officer of the Company."

Term
. Section 4 of the Employment Agreement is hereby amended in its entirety to
read as follows:

"The Employee's employment with the Company and the term of employment under
this Agreement begins on the Effective Date and ends at the close of business on
April 1, 2009 (the "Employment Term")."

Bonus
. Section 7 of the Employment Agreement is hereby amended in its entirety to
read as follows:

"The Employee shall be not eligible for any bonus during the Employment Term for
the period after December 31, 2007."

Total Disability
. Subsection (b) of the first paragraph of Section 10 of the Employment
Agreement is hereby amended to read as follows:

"(b) a lump sum payment equal to one month of Salary,"

Termination without Cause by the Company
. Paragraphs (1) through (6) of Section 13 of the Employment Agreement are
hereby amended in their entirety to read as follows:

"(1) the Company will pay to the Employee a lump sum severance payment in the
amount equal to (i) the Salary for period from the date of termination to the
end of the Employment Term, and (ii) the value of the premium cost to the
Company to continue the Employee on the Company's group life and AD&D policy for
the period from the date of termination to the end of the Employment Term; and

(2) the Employee's group healthcare coverage will be continued for the period
from the date of termination to the end of the Employment Term, at the
Employee's normal contribution rates; and

(3) the next tranche of the Employee's outstanding restricted common stock that
is scheduled to vest after the date of termination will become vested on the
date of termination; and

(4) the Employee and the Company will enter into a mutual general release."

Amendment of Stock Grant
. With respect to the Stock Grant (as defined in the Employment Agreement)
originally delivered by the Company to the Employee on November 30, 2007, the
Employee hereby waives any right, title, interest or claim to the restricted
shares with vesting dates after the Employment Term. The Stock Grant shall be
amended to reflect the foregoing sentence in accordance with the terms and
conditions set forth in the Amendment to Stock Award Agreement attached as
Appendix A
hereto.
Nondisclosure and Noncompete Agreement
. The first paragraph of Section 2(a) of the Nondisclosure and Noncompete
Agreement for Management Employees dated November 30, 2007, between the Employee
and the Company is hereby amended to read as follows:

"EMPLOYEE agrees that he will not at any time during the term of his employment
and during the period from the termination of his employment until the earlier
of April 1, 2010 or 18 months after the termination of his employment, within
the United States, become associated directly or indirectly for himself or as an
agent on behalf of, or be employed in, act as a consultant to, or as a director
of, or in connection with any person, partnership, association or corporation,
engaged in, a business substantially similar to or competitive with the present
business of NS or such other business activity in which NS may engage during the
term of his employment."

Effect on Employment Agreement
. In all respects not modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and the Employee agree to the terms of the
foregoing Amendment, effective as of the date first written above.

NUTRISYSTEM, INC.

 

By: /s/ Joseph M. Redling

Name: Joseph M. Redling

Title: President and Chief Executive Officer

 

EMPLOYEE:

 

/s/ Thomas F. Connerty

Name: Thomas F. Connerty